                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

MONTA MCKINNEY,                        :
                                       :
            Plaintiff                      CIVIL ACTION NO. 3:18-2013
                                       :
            v
                                       :      (JUDGE MANNION)
COMMONWEALTH OF
PENNSYLVANIA, et al.,                  :

            Defendants                 :
                              MEMORANDUM
      Presently before the Court is Plaintiff’s pro se complaint, filed in the

above captioned civil rights action pursuant to 42 U.S.C. §1983, (Doc. 1), and

motions to proceed in forma paupers (Docs. 2, 7). Pursuant to the Prison

Litigation Reform Act of 1995 (“PLRA”), the Court will screen the complaint,
grant Plaintiff’s motion for leave to proceed in forma pauperis, and dismiss the

complaint without prejudice pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).



I.    Background

      Plaintiff, Monta McKinney, an inmate currently confined in the Dauphin

County Prison, Harrisburg, Pennsylvania, filed the above captioned action

pursuant to 42 U.S.C. §1983. (Doc. 1). The named Defendants are the

Commonwealth of Pennsylvania; Brian Clark, Dauphin County Warden; and

Prime Care Medical Department. Id.

      McKinney alleges that on September 1, 2018, while housed on the top
bunk in the Dauphin County Housing Unit F-22, “he got up to use the

bathroom and fell to the floor on his right knee, injuring it in the process”, as

“the bunk beds in the cells of the Dauphin County Jail do not have any step

ladders or hand rails to support one going up and down from the top bunk and

is a hazard.” Id. Plaintiff states that he “reported this to the correction officer

on duty and was told to put a request slip into the Medical Dept.” Id.

      On September 7, 2018, Plaintiff states that he was “finally called to the

Medical Dept. and forced to walk on the bad knee for this period of time,

prescribed Motrin, given Bottom Bunk Status and scheduled for x-rays which

were taken on September 10, 2018, no results as of yet.” Id.

      Plaintiff claims that he is “in constant pain and can hardly walk or stand

and when relaxing can only bend the knee a certain way.” Id.

      On October 17, 2018, Plaintiff filed the instant action in which he alleges

that “the prison staff was negligent in not getting Plaintiff to the Medical Dept.

sooner, as in the same day of the incident” and the staff “was also negligent

by only prescribing Motrin and bottom bunk status and not giving the Plaintiff

a knee wrap to help stabilize the knee or prescribe a brace.” Id. Plaintiff

claims that the “prison was also negligent for not having a support system

such as step ladders or hand rails to get up and down off the top bunk.” Id.

For relief, Plaintiff seeks compensatory and punitive damages. Id.

                                        2
II. Legal Standard

      Pursuant to 28 U.S.C. §1915A, federal district courts must “review ... a

complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity.” 28

U.S.C. §1915A(a). If a complaint fails to state a claim upon which relief may

be granted, the court must dismiss the complaint. 28 U.S.C. §1915A(b)(1).

District courts have a similar screening obligation with respect to actions filed

by prisoners proceeding in forma pauperis and prisoners challenging prison

conditions. See 28 U.S.C. §1915(e)(2)(B)(ii) (“[T]he court shall dismiss the

case at any time if the court determines that ... the action or appeal ... fails to

state a claim on which relief may be granted....”); 42 U.S.C. §1997e(c)(1)

(“The Court shall on its own motion or on the motion of a party dismiss any

action brought with respect to prison conditions under section 1983 of this title

... by a prisoner confined in any jail, prison, or other correctional facility if the

court is satisfied that the action ... fails to state a claim upon which relief can

be granted.”).

      In dismissing claims under §§1915(e), 1915A, and 1997e, district courts

apply the standard governing motions to dismiss brought pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. See, e.g., Smithson v.

                                          3
Koons, Civ. No. 15-1757, 2017 WL 3016165 at *3 (M.D. Pa. June 26, 2017)

(“The legal standard for dismissing a complaint for failure to state a claim

under §1915A(b)(1), §1915(e)(2)(B)(ii), or §1997e(c)(1) is the same as that

for dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure.”); Mitchell v. Dodrill, 696 F. Supp.2d 454, 471 (M.D. Pa.

2010) (explaining that when dismissing a complaint pursuant to §1915A, “a

court employs the motion to dismiss standard set forth under Federal Rule of

Civil Procedure 12(b)(6)”). To avoid dismissal under Rule 12(b)(6), a civil

complaint must set out “sufficient factual matter” to show that its claims are

facially plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). The plausibility standard

requires more than a mere possibility that the defendant is liable for the

alleged misconduct: “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’ ” Iqbal,

556 U.S. at 679 (citing Fed.R.Civ.P. 8(a)(2) ). When evaluating the plausibility

of a complaint, the court accepts as true all factual allegations and all

reasonable inferences that can be drawn from those allegations, viewed in the

light most favorable to the plaintiff. See Iqbal, 556 U.S. at 679; In re Ins.

Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the

                                        4
court must not accept legal conclusions as true, and “a formulaic recitation of

the elements of a cause of action” will not survive a motion to dismiss. Bell

Atl. Corp v. Twombly, 550 U.S. 544, 555-56 (2007).

      Based on this standard, the United States Court of Appeals for the Third

Circuit has identified the following steps that a district court must take when

reviewing a Rule 12(b)(6) motion: (1) identify the elements that a plaintiff must

plead to state a claim; (2) identify any conclusory allegations contained in the

complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster

Twp., 629 F.3d 121, 130 (3d Cir. 2010). In addition, in the context of pro se

prisoner litigation specifically, a district court must be mindful that a document

filed pro se is “to be liberally construed.” Estelle v. Gamble, 429 U.S. 97, 106

(1976). A pro se complaint, “however inartfully pleaded,” must be held to “less

stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle, 429 U.S. at 106) (internal

quotation marks omitted).




                                        5
III.   Discussion

       A. Eighth Amendment Conditions of Confinement

       The Eighth Amendment’s prohibition of cruel and unusual punishment

does not only restrain affirmative conduct, such as the use of excessive force

against prisoners. See, e.g., Hudson v. McMillian, 503 U.S. 1, 5 (1992). It also

imposes a duty on prison officials to provide humane conditions of

confinement and to “take reasonable measures to guarantee the safety of the

inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). “A prison official's

‘deliberate indifference’ to a substantial risk of serious harm to an inmate

violates the Eighth Amendment.” Id. at 828. A substantial risk of serious harm

“may be established by much less than proof of a reign of violence and terror,”

but requires more than a single incident or isolated incidents. See Riley v.

Jeffes, 777 F.2d 143, 147 (3d Cir.1985). To determine whether officials

operated with deliberate indifference, courts question whether they

consciously knew of and disregarded an excessive risk to the prisoner's well

being. Farmer, 511 U.S. at 840–44. Not only must a prison official be “aware

of facts from which the inference could be drawn that a substantial risk of

serious harm exists,” but the official “must also draw the inference.” Farmer,

511 U.S. at 837. “[A] prison official is deliberately indifferent when he knows

or should have known of a sufficiently serious danger to an inmate.” Young

                                       6
v. Quinlan, 960 F.2d 351, 361 (3d Cir. 1992) (emphasis in original). The term

“should have known” is a term of art, which

      [d]oes not refer to a failure to note a risk that would be perceived
      with the use of ordinary prudence. It connotes something more
      than a negligent failure to appreciate the risk ..., though
      something less than subjective appreciation of that risk. The
      “strong likelihood” of [harm] must be “so obvious that a lay person
      would easily recognize the necessity for” preventative action.
      [T]he risk of ... injury must be not only great, but also sufficiently
      apparent that a lay custodian's failure to appreciate it evidences
      an absence of any concern for the welfare of his or her charges.

Id. (quoting Colburn v. Upper Darby Twp., 946 F.2d 1017, 1025 (3d Cir.

1991)) (citation omitted, alterations in original). “Mere negligence claims do

not constitute ‘deliberate indifference.’ ” Innis v. Wilson, 334 Fed.Appx. 454,

475 (3d Cir. 2009) (per curiam). As such, prison officials are not subject to

liability as the result of negligent acts that cause unintended injury to inmates.

Daniels v. Williams, 474 U.S. 327 (1986)(holding that inmate who was injured

when he slipped on a pillow that was negligently left on the stairs by deputy

sheriff does not state claim under §1983).

      Plaintiff’s allegations fail to establish a substantial risk of harm. Plaintiff

fails to allege evidence of any prior incident in which Defendants were on

notice of a danger and deliberately disregarded it. See Innis v. Wilson, 334

Fed. Appx. 454, (3d Cir. 2009) (claim against maintenance staff as to table


                                         7
that collapsed properly dismissed; no allegation that staff were aware of risk

of serious harm and failed to take steps); Simpson v. Horn, 25 F. Supp. 2d

563, 571 (E.D. Pa. 1998) (no conditions claim where inmate only complained

of rashes and two small cuts from edge of bed). As such, McKinney cannot

establish a substantial risk of serious harm through a single incident. Wallace

v. Doe, 512 Fed.Appx. 141, 144 (3d Cir. 2013) (per curiam) (quoting Riley,

777 F.2d at 147).

      B. Eighth Amendment Medical Claim

      In order to establish an Eighth Amendment medical claim, a plaintiff

must show “(i) a serious medical need, and (ii) acts or omissions by prison

officials that indicate deliberate indifference to that need.” Natale v. Camden

Cty. Correctional Facility, 318 F.3d 575, 582 (3d Cir. 2003). See also Rouse

v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A serious medical need is one

that has been diagnosed by a physician as requiring treatment, or one that is

so obvious that a layperson would recognize the need for a doctor’s attention.

Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d

326, 347 (3d Cir. 1987). In addition, “if unnecessary and wanton infliction of

pain results as a consequence of denial or delay in the provision of adequate

medical care, the medical need is of the serious nature contemplated by the


                                       8
eighth amendment.” Id.

      A prison official acts with deliberate indifference to an inmate’s serious

medical needs when he “knows of and disregards an excessive risk to inmate

health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837

(1994). Thus, a complaint that a physician or a medical department “has been

negligent in diagnosing or treating a medical condition does not state a valid

claim of medical mistreatment under the Eighth Amendment...” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). For instance, a “medical decision not to

order an x-ray, or like measures, does not represent cruel and unusual

punishment. At most it is medical malpractice.” Id., 429 U.S. at 107. “[A]s long

as a physician exercises professional judgment his behavior will not violate

a prisoner’s constitutional rights.” Brown v. Borough of Chambersburg, 903

F.2d 274, 278 (3d Cir. 1990). Further, a doctor’s disagreement with the

professional judgment of another doctor is not actionable under the Eighth

Amendment. See White v. Napoleon, 897 F.2d 103, 110 (3d Cir. 1990). In

sum, negligence, unsuccessful medical treatment, or medical malpractice

does not give rise to a §1983 cause of action, and an inmate’s disagreement


                                       9
with medical treatment is insufficient to establish deliberate indifference. See

Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993).

      Further, a prison administrator cannot be found deliberately indifferent

under the Eighth Amendment because he or she fails to respond to the

medical complaints of an inmate being treated by a prison physician, or

because, as non-physicians, they defer to the medical judgment of the

inmate’s treating physicians. Id., 991 F.2d at 69. If, however, non-medical

prison personnel had “a reason to believe (or actual knowledge) that prison

doctors or their assistants are mistreating (or not treating) a prisoner,” liability

may be imposed. Spruill, 372 F.3d 236.

      A mere difference of opinion between the prison’s medical staff and the

inmate regarding the diagnosis or treatment which the inmate receives does

not support a claim of cruel and unusual punishment. Farmer v. Carlson, 685

F. Supp. 1335, 1339 (M.D. Pa. 1988). See McCracken v. Jones, 562 F.2d 22,

24 (10th Cir. 1977); Smart v. Villar, 547 F.2d 112, 113 (10th Cir. 1976).

      Additionally, if there is a dispute over the adequacy of the received

treatment, courts have consistently been reluctant to second guess the

medical judgment of the attending physician. Little v. Lycoming County, 912

F. Supp. 809, 815 (M.D. Pa.), aff’d, 101 F.3d 691 (3d Cir. 1996). The key


                                        10
question is whether the defendant has provided the plaintiff with some type

of treatment, regardless of whether it is what the plaintiff desires. Farmer v.

Carlson, 685 F. Supp. at 1339.

      By Plaintiff’s own account, he received medical treatment and

medication at Dauphin County Prison. To the extent that Plaintiff is

dissatisfied with the treatment received, i.e., not receiving an x-ray until three

days after the injury and only prescribing Motrin, such allegations, at best,

demonstrate Plaintiff’s disagreement with medical treatment. Though he may

have preferred a different medication, such disagreement is not enough to

state a §1983 claim. Spruill, 372 F.3d 235, (holding that “[m]ere disagreement

as to the proper medical treatment is” insufficient to state a constitutional

violation); Gause v. Diguglielmo, 339 Fed.Appx. 132, 136 (3d Cir. 2009) (a

dispute over the choice of medication does not rise to the level of an Eighth

Amendment violation). This is particularly true in light of the fact that there are

no allegations in the amended complaint that the Defendants intentionally

withheld medical treatment from Plaintiff in order to inflict pain or harm upon

him. See Farmer, 685 F.Supp. at 1339; Rouse, 182 F.3d at 197.

      The allegations in Plaintiff’s complaint amount to nothing more than his

subjective disagreement with the treatment decisions and medical judgment

of the medical staff at the prison. White, 897 F.2d. at 103, (observing that “a


                                        11
prisoner’s subjective dissatisfaction with his medical care does not in itself

indicate deliberate indifference”). Claims of medical malpractice and

disagreements as to the proper course of medical treatment simply do not

suffice to satisfy the deliberate indifference standard. See Monmouth Cnty.,

834 F.2d at 346. Courts will not second guess whether a particular course of

treatment is adequate or proper. See Parham v. Johnson, 126 F.3d 454, 458

n.7 (3d Cir. 1997); (quoting Inmates of Allegheny Cnty. Jail v. Pierce, 612

F.2d 754, 762 (3d Cir. 1979)). Based on the foregoing, Plaintiff’s complaint

fails to articulate a plausible civil rights claim against the Defendants.

      C. Personal Involvement

      It is well established that personal liability in a civil rights action cannot

be imposed upon a state official based on a theory of respondeat superior.

See, e.g., Rizzo v. Goode, 423 U.S. 362 (1976). It is also well-settled in the

Third Circuit that personal involvement of defendants in alleged constitutional

deprivations is a requirement in a civil rights case and that a complaint must

allege such personal involvement. Sutton v. Rasheed, 323 F.3d 236, 249–250

(3d Cir. 2003). Each named defendant must be shown, through the

complaint’s allegations, to have been personally involved in the events or

occurrences upon which Plaintiff's claims are based. Id. As the Court stated

in Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.1998):


                                        12
      A defendant in a civil rights action must have personal
      involvement in the alleged wrongs.... [(Docs. 2, 7) P]ersonal
      involvement can be shown through allegations of personal
      direction or of actual knowledge and acquiescence. Allegations of
      participation or actual knowledge and acquiescence, however,
      must be made with appropriate particularity. (Citations omitted).

      Aside from naming Warden Clark in the caption of the complaint, there

are no allegations in the body of the complaint against this Defendant. There

is no evidence of record that this Defendant was personally involved in any

of the alleged incidents of constitutional deprivation. Thus, it is apparent that

Plaintiff is attempting to impose liability on Warden Clark on the basis of

respondeat superior. As such, Defendant, Warden Clark is entitled to

dismissal.



IV.   Leave to Amend

      Before dismissing a complaint for failure to state a claim upon which

relief may be granted, the Court must grant the Plaintiff leave to amend his

complaint unless amendment would be inequitable or futile. See Grayson v.

Mayview State Hospital, 293 F.3d 103, 114 (3rd Cir. 2002). Since it is clear

from Plaintiff’s complaint that Plaintiff received adequate medical treatment

at the Dauphin County Prison, and merely disagrees with the treatment he

received, as well as the facts he alleges with respect to failure to have a

ladder are nothing more than negligence at best, the Court finds that

                                       13
amendment on these claims would be futile.



V.        Conclusion

          For the foregoing reasons, Plaintiff’s motions for leave to proceed in

forma pauperis (Docs. 2, 7) will be granted, and Plaintiff’s complaint (Doc. 1),

will be dismissed without prejudice. An appropriate Order follows.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
Dated: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-2013-01.wpd




                                                                   14
